DETAILED ACTION
This Office action is in response to the election filed on 18 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, on which claims 1-15 are readable, in the reply filed on 18 May 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 requires “the number of substrates cooled in the cooling chamber is at least twice the number of substrates heated in the at least one process chamber”. However, the limitation recited in dependent claim 11 is confusing, since independent claim1, from which claim 11 depends, requires “the number of substrates loaded into the at least one process chamber by using the transfer machine is larger than the number of substrates loaded into the cooling chamber by using the transfer machine”

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, and 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 2 and 3 are drawn to the number of substrates loaded or unloaded into the processing apparatus. However, neither claim further limits the actual processing apparatus of independent claim 1, since neither claim recites an additional element of the processing apparatus of independent claim 1. Similarly, dependent claims 5-7 are drawn to the intended operation of the claimed processing apparatus, and do not require a further element of the processing apparatus. Therefore, claims 5-7 are not deemed to further limit the processing apparatus of independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kawabe et al., US 2015/0255257.
Kawabe et al. disclose substrate processing apparatus, shown in Fig. 1. comprising: 
at least one process chamber 12 configured to heat substrates W; 
a cooling chamber 13 configured to cool the substrates W heated in the at least one process chamber 12; and 
a transfer machine 15/19 configured to transfer the substrates W, wherein the number of substrates W loaded into the at least one process chamber 12 by using the transfer machine 15/18 is larger than the number of substrates W loaded into the cooling chamber by using the transfer machine 15/18, see the Abstract and paragraphs [0069]-[0077]. The substrates W are transferred from  the at least one process chamber 12 to the empty cooling chamber 13, therefore, the number of substrates W loaded into the at least one process chamber 12 by using the transfer machine 15/18 is larger than the number of substrates W loaded into the cooling chamber by using the transfer machine 15/18,2. The substrate processing apparatus according to Claim 1, wherein the number of substrates loaded into the at least one process chamber by using the transfer machine is larger than the number of substrates unloaded from the at least one process chamber by using the transfer machine. 
With respect to claim 2, in the substrate processing apparatus of Kawabe et al., when the first substrate is loaded into the at least one processing chamber 12, the number of substrates (that is, one) loaded into the at least one process chamber 12 by using the transfer machine 15/18 is larger than the number of substrates (that is, zero, since this is the first substrate W being processed, none have yet been unloaded into the cooling chamber 13) unloaded from the at least one process chamber 12 by using the transfer machine 15/18.  
With respect to claim 3, in the substrate processing apparatus of Kawabe et al., since the substrate W is loaded into the cooling chamber 13 prior to being loaded into the at least one process chamber 12, the number of cooled substrates W unloaded from the cooling chamber 13 by using the transfer machine 15/18 is larger than the number of substrates heated in the at least one process chamber 12 and loaded into the cooling chamber 13 by using the transfer machine 15/18. 
With respect to claim 4, in the substrate processing apparatus of Kawabe et al., the transfer machine 15/18 includes at least one high temperature substrate transfer arm 15 configured to transfer a high- temperature substrate W and at least one low temperature substrate transfer arm 18 configured to transfer a low-temperature substrate W, as shown in Fig. 1.  
With respect to claim 8, in the substrate processing apparatus of Kawabe et al., the at least one process chamber 12 includes at least two process chambers, and wherein the cooling chamber 13 is installed between the process chambers 12, as shown in Fig. 1.
With respect to claim 9, the substrate processing apparatus of Kawabe et al. further comprises: a transfer chamber 11/14 in which the transfer machine 15/18 is installed; as shown in Fig. 1, and a controller configured to perform a control such that an internal pressure of the transfer chamber is higher than an internal pressure of the cooling chamber, see paragraphs [0071]-[0076].  
With respect to claim 11, in the substrate processing apparatus of Kawabe et al., the cooling chamber 13 is further configured to cool the substrates W, wherein the number of substrates W cooled in the cooling chamber is at least twice the number of substrates heated in the at least one process chamber 12.  In so far as this claim is understood, since two substrates can be cooled in the cooling chamber 13 at the same time, the number of substrates cooled in the cooling chamber 13 is at least twice the number of substrates W (which is one) heated in the at least one process chamber 12.
With respect to claims 12, in the substrate processing apparatus of Kawabe et al., a gas supply pipe 26 configured to supply a cooling gas and an exhauster 24 configured to exhaust the cooling gas are installed in the cooling chamber 13, as shown in Fig. 2.

Claims 1-3, 8, and 11 rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hashimoto et al., US 9,741,594.
Hashimoto et al. disclose a substrate processing apparatus, shown in Fig. 1, comprising: at least one process chamber HP!-HP3 and PEB1-PEB3 configured to heat substrates W (see column 6, lines 21-37); a cooling chamber CP1-CP6 configured to cool the substrates W heated in the at least one process chamber (see column 6, lines 9-20); and a transfer machine 22 configured to transfer the substrates W, wherein the number of substrates loaded into the at least one process chamber by using the transfer machine is larger than the number of substrates loaded into the cooling chamber by using the transfer machine (see column 8, line 62, bridging column 9 to line26). When the substrate W is processed in the at least one process chamber PEB1, the cooling chamber CP1 is reserved for cooling of the processed substrate W. Therefore, when the substrate W is transferred by the transfer machine 22 from the at least one process chamber PEB1 to the reserved cooling chamber CP1, the number of substrates loaded into the at least one process chamber by using the transfer machine is larger than the number of substrates loaded into the cooling chamber by using the transfer machine, since the cooling chamber is presently empty until processing of the substrate W is complete. 
With respect to claim 2, in the substrate processing apparatus of Hashimoto et al., when the first substrate is loaded into the at least one processing chamber PEB1, the number of substrates (that is, one) loaded into the at least one process chamber PEB1 by using the transfer machine 22 is larger than the number of substrates (that is, zero, since this is the first substrate W being processed, none have yet been unloaded) unloaded from the at least one process chamber PEB1 by using the transfer machine 22.  
With respect to claim 3, in the substrate processing apparatus of Hashimoto et al., since the substrate W is loaded into the cooling chamber CP1 prior to being loaded into the at least one process chamber PEB1, the number of cooled substrates W unloaded from the cooling chamber CP1 by using the transfer machine 22 is larger than the number of substrates W heated in the at least one process chamber PEB1 and loaded into the cooling chamber CP! by using the transfer machine 22.  
With respect to claim 8, in the substrate processing apparatus of Hashimoto et al., the at least one process chamber PEB1 includes at least two process chambers PEB1 and PEB3, and wherein the cooling chamber is installed between the process chambers CP2 or CP5, as shown in Fig. 1. 
With respect to claim 11, in the substrate processing apparatus of Hashimoto et al., since each substrate W is placed in a cooling chamber before and after being processed in the at least one process chamber, the cooling chamber is further configured to cool the substrates W, wherein the number of substrates cooled in the cooling chamber is at least twice the number of substrates W heated in the at least one process chamber.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al., US 2015/0255257, as applied to claims 4 and 9 above.
With respect to claim 10, although Kawabe et al. disclose that a controller is configured to perform a control such that an internal pressure of the transfer chamber 11 is higher than an internal pressure of the cooling chamber 13, see paragraphs [0071]-[0076], Kawabe et al. lack anticipation of the controller is further configured to perform a control such that a pressure difference between the transfer chamber 11 and the cooling chamber 13 is 10 Pa. However, it would have been obvious to the skilled artisan to optimize the pressure difference between the transfer chamber 11 and the cooling chamber 13 and clearly ascertainable through routine experimentation. Therefore, this limitation is not deemed to patentably distinguish Applicant’s claimed substrate processing apparatus from the known apparatus of Kawabe et al.  
With respect to claim 13, although Kawabe et al. disclose that the transfer machine 15/18 includes at least one high temperature substrate transfer arm 15 configured to transfer a high- temperature substrate W and at least one low temperature substrate transfer arm 18 configured to transfer a low-temperature substrate W, as shown in Fig. 1, Kawabe et al. lack anticipation of the at least one high-temperature substrate transfer arm being made of a material having high heat resistance and low heat conductivity. However, it would have been within the purview of the skilled artisan to choose such a material for the high-temperature transfer arm, so prevent any further heating of the substrate W during the transfer process.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al., US 2015/0255257, as applied to claim 1 above, further in view of Tanaka et al., US 2005/0189070.
Kawabe et al. is applied as above. Although Kawabe et al. disclose that substrate processing apparatus 10 is a plasma processing apparatus, and that the at least one process chamber 12 is a plasma etching chamber (see paragraph [0072]), Kawabe et al. fail to teach or suggest that the plasma processing apparatus 10 comprises a microwave oscillator configured to provide microwaves into the at least one process chamber. However, Tanaka et al. teach that a plasma processing apparatus is equipped with a plasma generating mechanism for supplying electromagnetic energy such as microwaves and RF waves to the processing chamber so as to generate plasma from the etching gas supplied to the processing chamber, see paragraph [0004]. Therefore, it would have been obvious to the skilled artisan that the plasma processing apparatus 10 of Kawabe et al. could comprise a microwave oscillator configured to provide microwaves into the at least one process chamber so as to generate plasma from the etching gas supplied to the processing chamber 12.

Examiner’s Comments
Features of an apparatus may be recited either structurally or functionally, (In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus " if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) . Purpose to which an apparatus is to be put and expressions relating the apparatus to its contents thereof during the intended operation are not significant in determining patentability of an apparatus claim. Ex parte Thibault 164 USPQ 666(PTO Board of Appeals 1969). Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims. In re Otto et al. 136 USPQ 456 (CCPA 1963)

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although Kawabe et al. disclose a transfer machine 15/18 that includes at least one high temperature substrate transfer arm 15 configured to transfer a high- temperature substrate W and at least one low temperature substrate transfer arm 18 configured to transfer a low-temperature substrate W, Kawabe et al. fails to teach or suggest a mapping sensor installed in the at least one low temperature substrate transfer arm 18.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various substrate processing apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822